Citation Nr: 9914980	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-25 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
varicose veins prior to January 12, 1998.

2.  Entitlement to a disability rating in excess of 10 
percent for varicose veins after January 12, 1998.

3.  Entitlement to a compensable disability rating for a back 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1996.  Additionally, her DD Form 214 lists six months of 
prior active service before this period.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for varicose veins 
and a back disorder, and assigned noncompensable (zero 
percent) disability ratings for both conditions, effective 
April 2, 1996.  The assigned rating for the veteran's 
varicose veins was subsequently increased to 10 percent, 
effective January 12, 1998, by a September 1998 rating 
decision.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in April 1999, a transcript of 
which is of record.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that both her 
varicose veins and back disorder are more disabling than 
contemplated by the current evaluations.  Therefore, her 
claims for increased evaluations are well-grounded.  
Consequently, VA has a statutory duty to assist the veteran 
in the development of her claims.  38 U.S.C.A. § 5107(a).

The veteran's original claims of entitlement to service 
connection for varicose veins and a back disorder were 
received in April 1996.  She subsequently underwent a VA 
general medical examination in June 1996.  At that time, she 
reported that she experienced low back pain off and on while 
standing for a long period of time.  Similarly she reported 
that her varicose veins would throb when she stood for a long 
period of time.  Range of motion studies were conducted for 
the veteran's back, but the examination report does not 
indicate whether or not she experienced pain during this 
testing.  Overall, the examiner diagnosed low back strain 
with scoliosis, small varicose veins, and no cervicitis.  It 
is noted that the veteran has had no further examinations for 
disability purposes regarding these conditions since June 
1996.  

In a July 1996 rating decision, the RO granted service 
connection for the veteran's varicose veins and her back 
disorder, among other things.  Noncompensable ratings were 
assigned for both conditions, effective April 2, 1996.  
However, a 10 percent rating was subsequently assigned for 
the varicose veins, effective January 12, 1998, by a 
September 1998 rating decision.  This new rating was pursuant 
to the revised criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7120.  The effective date of the 10 percent rating was in 
accord with the effective date of the revised regulations.  
See 61 Fed. Reg. 62507 (December 11, 1997).

The Board is of the opinion that the June 1996 VA general 
medical examination did not adequately assess the severity of 
either the veteran's varicose veins or her back disorder.  
This is especially true regarding the veteran's back.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") pointed out that in evaluating 
disabilities of the musculoskeletal system the examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40 and 4.45.  Those regulations, in part, require 
consideration of limitation of movement, weakened movement, 
excess fatigability, and incoordination, and pain, due 
exclusively to the service- connected disability.  A VA 
examination report must provide detailed information -- not 
only with regard to any functional loss, but any limitation 
of function due to pain, weakness, fatigability, and 
incoordination, pain on use and movement of the joint 
affected during flare-ups-- in order to permit an equitable 
evaluation of the veteran's claim.  See DeLuca at 206.  
Furthermore, as the examination was conducted almost three 
years ago, the Board is of the opinion that the findings may 
not accurately reflect the current nature and severity of 
these service-connected disabilities.  Also, the veteran's 
testimony at her April 1999 hearing indicates that the 
severity of the two disabilities may have increased.  
Therefore, the Board finds that contemporaneous and 
comprehensive examinations of the veteran's varicose veins 
and back disorder are necessary for a full and fair 
adjudication of this appeal.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The Board further notes that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the instant case is an appeal from assignment of 
an initial rating, the concept of "staged ratings" is 
applicable, and is shown by the assignment of the 10 percent 
rating.

For the reasons stated above, this case is REMANDED for the 
following:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her varicose 
veins and her back disorder.  After 
securing the necessary release, the RO 
should obtain those records not already 
on file.

2.  The veteran should be afforded an 
examination to evaluate the current 
nature and severity of her varicose veins 
and her back disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination of the veteran's back must 
include findings regarding functional 
loss due to pain on use or during flare-
ups.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  Furthermore, the RO's decision 
should reflect consideration of the 
concept of "staged ratings" outlined in 
Fenderson v. West.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



